— In a divorce action, the defendant husband appeals, as *432limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Morrison, J.), entered November 19, 1982, as (1) ordered him to pay the plaintiff wife $133 weekly in maintenance and child support, (2) awarded her exclusive use, occupancy and possession of the marital residence, and (3) ordered him to satisfy the parties’ installment obligations.
Judgment affirmed, insofar as appealed from, with costs.
We would note that our affirmance is not intended to preclude the defendant husband, upon the emancipation of the parties’ younger child, from applying, should he be so advised, for modification of the provision of the judgment of divorce awarding the plaintiff wife exclusive use, occupancy and possession of the marital residence, and for an order directing that said residence be sold, and the net proceeds divided between the parties on an equal basis, as provided in said judgment. In the event of such application, however, the plaintiff wife shall be similarly free to apply for modification of the provision of the judgment that the net proceeds of the sale be divided between the parties on an equal basis, and/or for upward modification of the award of maintenance, should that award, and her share of said proceeds, prove inadequate to enable her to obtain other comparable housing (cf. Corsentino v Corsentino, 67 AD2d 798; De Liso v De Liso, 65 AD2d 778; Sharer v Sharer, 60 AD2d 780; Scampoli v Scampoli, 54 AD2d 693). Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.